 1   Dustin D. Johnson (SBN: 234008)
     Two Rivers Law, P.C.
 2   2701 Del Paso Road, Suite 130-155
     Sacramento, CA 95835
 3   Phone: (877) 377-8070
     Fax: (916) 244-9889
 4

 5   Attorney for Leonard Velasco
 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        Case No.     2:15-cr-00116-KJM
12                       Plaintiff,
                                                       ORDER
13           v.
14    Leonard Velasco
15                       Defendant.
16

17

18          IT IS HEREBY ORDERED that the district court clerk’s office return defendant Leonard
19   Velasco’s passport to him, his attorney, Dustin Johnson, or his attorney’s representative.
20   DATED: February 5, 2020.
21

22

23

24

25

26

27

28
                                                       1
